Case 1:19-cv-04291-RLY-TAB Document 107 Filed 04/28/21 Page 1 of 7 PageID #: 805




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 MICHELLE FITZGERALD,                     )
                                          )
        Plaintiff,                        )
                                          )
        v.                                )     Case No. 1:19-cv-4291-RLY-TAB
                                          )
 RONCALLI HIGH SCHOOL, INC.,              )
 and the ROMAN CATHOLIC                   )
 ARCHDIOCESE OF                           )
 INDIANAPOLIS, INC.,                      )
                                          )
        Defendants.                       )

         DEFENDANTS’ MOTION TO ALTER OR AMEND JUDGMENT

     On March 31, 2021, this Court issued an order granting in part and denying in

 part the motion for judgment on the pleadings filed by Defendants Roncalli High

 School and the Roman Catholic Archdiocese of Indianapolis (together, “the Archdio-

 cese”). Dkt. 98. In doing so, the Court stated that “[t]his case presents virtually iden-

 tical issues to those presented in another case in this court,” Starkey v. Roman Cath-

 olic Archdiocese of Indianapolis, Inc. et al., No. 1:19-cv-03153-RLY-TAB (S.D. Ind.),

 and that “Defendants’ motion presents the same issues and arguments as those pre-
 sented in Starkey.” Dkt. 98 at 1, 4. The Archdiocese submits this brief motion to alter

 or amend the judgment under Rule 59 in light of a significant difference between

 Starkey and this case, which supports an argument made in this litigation only. 1

 1 Where an interlocutory order falls within the collateral order doctrine, a party may
 seek reconsideration under Rule 59(e), separate from the Court’s authority to revisit
 interlocutory rulings under Rule 54(b). See, e.g., Lora v. O’Heaney, 602 F.3d 106, 110
 (2d Cir. 2010) (defendants appealing adverse interlocutory order on immunity claim
 “could have tolled the time within which to file an appeal of the underlying order by
 timely filing a motion under Rule 59 or 60”). The Seventh Circuit sought initial brief-
 ing on whether the parallel Starkey order falls within the collateral order doctrine,
 and determined the matter should proceed to full briefing on all issues. See Order,
Case 1:19-cv-04291-RLY-TAB Document 107 Filed 04/28/21 Page 2 of 7 PageID #: 806




    As explained in the Archdiocese’s Motion for Judgment on the Pleadings, Fitzger-

 ald failed to plead “but-for” causation with respect to her Title VII retaliation claim.

 Dkt. 42 at 16-19. Instead, she grounds her claim in protected activity post-dating the

 alleged adverse employment action. Because the Court did not mention this argu-

 ment in its order, Defendants respectfully raise it again for the Court’s consideration.

 See Dkt. 98 at 4-5 (summarizing only the Archdiocese’s arguments on the Title VII

 religious exemption, the First Amendment, and preemption).

                             FACTUAL BACKGROUND

    Fitzgerald’s complaint alleges that on August 10, 2018, Roncalli leadership “in-

 formed her they knew of her marriage” and “explained that her marriage violated the

 employment contract because it was contrary to the teachings of the Catholic

 Church.” Dkt. 98 at 3-4 (citing Complaint, Dkt. 1). According to the complaint, on that

 date, leadership told Fitzgerald that her contract “would not be renewed” due to her

 union and “placed Fitzgerald on paid administrative leave.” Dkt. 1 at ¶¶ 53-56; see

 Dkt. 1 at ¶ 67 (explaining that formal nonrenewal was “consistent with Defendant’s

 statement of intent in the meeting with Fitzgerald on August 10, 2018”). Fitzgerald

 alleges that after that decision (“[s]ince August 10, 2018”), “Fitzgerald and her family

 have taken an active role in opposing” her nonrenewal, including by “frequent posts

 on social media, by participating in rallies and protests, by appearing on television

 and by speaking to the print media.” Dkt. 1 at ¶¶ 69-70 (family); see Dkt. 1 at ¶¶ 72-

 75 (noting Fitzgerald has acted as “Keynote Speaker of the Women’s March and the

 Grand Marshall of the Pride Parade,” “appeared on the Ellen DeGeneres Show,” and

 “conduct[ed] an interview with the Washington Post”). Fitzgerald also alleges that,

 subsequent to his own activism, her father was told he could not participate “as a

 volunteer and guest speaker” on a retreat for Roncalli dedicated to “personal and

 Starkey v. Roman Catholic Archdiocese of Indianapolis, Inc. et al., No. 20-3265 (7th
 Cir. Jan. 13, 2021), Dkt. 16.


                                            2
Case 1:19-cv-04291-RLY-TAB Document 107 Filed 04/28/21 Page 3 of 7 PageID #: 807




 spiritual growth” of students. Dkt. 1 at ¶¶ 98-100, 103 (retreat “is a deeply personal

 and emotional experience … supervised by adult volunteers”). Her father was advised

 that this was “because he had appeared on the news in a rally” against the Archdio-

 cese’s decision regarding Fitzgerald. Dkt. 1 at ¶ 105.

    In this action, Fitzgerald alleged retaliation under Title VII, stating that her

 placement on “administrative leave,” “non-renewal of her employment contract,” and

 attendant decisions supported a retaliation claim. Dkt. 1 at ¶ 110. She also alleged

 that Roncalli’s decision to not include her father as a retreat volunteer was a means

 of retaliation, and that her father “falls within the ‘zone of interests’ sought to be

 protected by Title VII.” Dkt. 1 at ¶¶ 97, 107.

                                     ARGUMENT

    Fitzgerald’s retaliation claim fails on the pleadings because her complaint makes

 clear that all adverse employment decisions were made before the alleged protected

 activity took place. As discussed in the Motion for Judgment on the Pleadings, “retal-

 iation claims require proof that the desire to retaliate” against protected opposition

 activity “was the but-for cause of the challenged employment action.” Univ. of Tex.

 Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 339 (2013) (Title VII). Because but-for causa-

 tion implies a chain of events, a retaliation “theory doesn’t work” if the allegedly re-

 taliatory decision “precedes the protected activity.” Leitgen v. Franciscan Skemp

 Healthcare, Inc., 630 F.3d 668, 676 (7th Cir. 2011) (quoting Leonard v. E. Ill. Univ.,

 606 F.3d 428, 432 (7th Cir. 2010)); see Darbha v. Capgemini Am. Inc., 492 F. App’x

 644, 647-68 (7th Cir. 2012) (explaining it is “impossible” for protected activity to be

 the but-for cause of an adverse employment decision when the decision came first).

    That some aspects of the August 10 decision were carried out after they were com-

 municated to Fitzgerald on August 10 is immaterial. “Employers need not suspend

 previously planned” actions due to protected activity. Clark Cty. Sch. Dist. v. Breeden,

 532 U.S. 268, 272 (2001) (per curiam). And courts have uniformly held that where a


                                            3
Case 1:19-cv-04291-RLY-TAB Document 107 Filed 04/28/21 Page 4 of 7 PageID #: 808




 decision “reached”—or even “contemplated”—before the protected opposition activity

 was actually “carr[ied] out,” the subsequent carrying-out still cannot support a causal

 link. Curay-Cramer v. Ursuline Acad., 450 F.3d 130, 137 (3d Cir. 2006) (dismissing

 claim where complaint “makes it clear that [Defendant] contemplated firing her” be-

 fore alleged protected activity); see also Montell v. Diversified Clinical Servs., Inc.,

 757 F.3d 497, 507 (6th Cir. 2014) (same for “adverse employment actions that were

 previously contemplated” (citing Nassar, 570 U.S. at 358)); Darbha v. Capgemini Am.,

 Inc., No. 10 C 2581, 2012 WL 718826, at *3, *9 (N.D. Ill. Mar. 6, 2012), aff’d, 492 F.

 App’x 644 (7th Cir. 2012) (no causal connection even though pre-protected-activity

 “decision to terminate” was conditional and nonfinal). Fitzgerald’s complaint makes

 clear that the alleged actions after August 10 were simply the carrying-out of the

 Archdiocese’s “statement of intent in the meeting with Fitzgerald on August 10,

 2018,” and that all alleged opposition activities occurred subsequent to that date. Dkt.

 1 at ¶¶ 67, 69. Fitzgerald “cannot create an issue of retaliation” by opposing a “deci-

 sion to terminate h[er] employment” made “earlier.” Darbha, 2012 WL 718826, at *9. 2
     Trying to skirt the timeline problem, Fitzgerald’s Complaint also mentions that

 her father was told he wouldn’t be part of the volunteer team at a spiritual retreat

 for Roncalli seniors. Dkt. 1 at ¶ 103. But the Complaint alleges that Fitzgerald’s fa-

 ther was told he could not return as a volunteer because of his own protest activity—

 not Fitzgerald’s. Dkt. 1 at ¶ 105 (father “was advised that the decision was … because

 he had appeared on the news in a rally to support his daughter,” Fitzgerald). Mean-

 while, Title VII’s retaliation provisions prohibit discrimination against an employee

 “because he”—the employee—“has opposed” prior discrimination. 42 U.S.C. § 2000e-

 3(a) (emphasis added). Fitzgerald’s fact allegations thus not only fail to support the


 2 These arguments equally precluded Fitzgerald’s Title IX retaliation claim, see Bur-
 ton v. Bd. of Regents of Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017), though
 the Court also dismissed that claim on other grounds, Dkt. 98 at 6.


                                            4
Case 1:19-cv-04291-RLY-TAB Document 107 Filed 04/28/21 Page 5 of 7 PageID #: 809




 Complaint’s later conclusory statements that Fitzgerald’s father was excluded to

 harm Fitzgerald; they spell out the clear, nonprohibited reason for the decision.

    Nor does the Complaint’s brief legal assertion that Fitzgerald’s father “falls within

 the ‘zone of interests’ sought to be protected by Title VII” save the claim. Dkt. 1 at

 ¶ 97. The “zone of interests” analysis is used to determine whether a person is a

 proper plaintiff in a Title VII suit, Thompson v. North American Stainless, LP, 562

 U.S. 170, 177-78 (2011)—which is irrelevant here, since Fitzgerald’s father hasn’t

 sued. In any event, the assertion is wrong: Fitzgerald’s father does not fall within

 Title VII’s zone of interests because he was a volunteer, not an employee. See Sim-

 mons v. UBS Fin. Servs., Inc., 972 F.3d 664, 665 (5th Cir. 2020) (nonemployee father

 harmed in retaliation for his daughter’s protected activity could not sue because “[a]s

 a nonemployee, Simmons asserts interests that are not within the zone that Title VII

 protects”), cert denied, No. 20-813, 2021 WL 666439 (U.S. Feb. 22, 2021).

    While not necessary to reach, the Complaint also indicates that pursuing a retal-

 iation claim based on the treatment of Fitzgerald’s father would be precluded by the

 ministerial exception, even if (counterfactually) it were permitted by Title VII. The

 Complaint states that Fitzgerald’s father was excluded from a role of “supervis[ing]

 … students on a journey of reflection” “upon their personal and spiritual growth” in

 a “deeply personal and emotional” context. Dkt. 1 at ¶¶ 98-99. The Supreme Court

 has advised that such a role “training [students] to live their faith” or “inculcating its

 teachings” falls within the ministerial exception. Our Lady of Guadalupe Sch. v. Mor-

 rissey-Berru, 140 S. Ct. 2049, 2064 (2020) (describing these “responsibilities” as “at

 the very core of the mission of a private religious school”). And it is well-established

 that no action taken with regard to “choosing” to retain or exclude a minister can

 support a Title VII claim for retaliation. Hosanna-Tabor Evangelical Lutheran

 Church & Sch. v. EEOC, 565 U.S. 171, 196 (2012). So any action taken with regard

 to the spiritual-direction-retreat role could not support a claim. See, e.g., InterVarsity


                                             5
Case 1:19-cv-04291-RLY-TAB Document 107 Filed 04/28/21 Page 6 of 7 PageID #: 810




 Christian Fellowship/USA v. Bd. of Governors of Wayne State Univ., No. 19-10375,

 2021 WL 1387787, at *1, 31 (E.D. Mich. Apr. 13, 2021) (volunteer student leaders

 charged with “religious counsel” and “spiritual activities” were ministers under “well

 established” law); Cannata v. Cath. Diocese of Austin, 700 F.3d 169, 177 (5th Cir.

 2012) (evidence showed that church musicians “whether they are professional or vol-

 unteer” are engaged in ministry); cf. Schleicher v. Salvation Army, 518 F.3d 472, 474

 (7th Cir. 2008) (“Ministers of the Salvation Army receive no wages,” only a small “al-

 lowance” below minimum wage, but are subject to ministerial exception).

    Whatever the merits of her claims, the Starkey plaintiff alleged comments made

 to Archdiocesan leadership prior to the decision to not renew her contract. Complaint,

 Starkey, No. 1:19-cv-03153 (July 29, 2019), Dkt. 1 at ¶ 38. No such facts were, or could

 have been, alleged here. That difference is dispositive as to Fitzgerald’s retaliation

 claim and requires judgment on the pleadings for the Archdiocese.

                                    CONCLUSION

    The Archdiocese respectfully requests the Court alter or amend the order of March

 31, 2021, to dismiss Fitzgerald’s Title VII retaliation claim.
                                                Respectfully submitted,

                                                /s/ Luke W. Goodrich
  John S. (Jay) Mercer, #11260-49               Luke W. Goodrich (DC # 977736)
  Wooton Hoy, LLC                               Daniel H. Blomberg (DC # 1032624)
  13 North State Street, #2A                    Joseph C. Davis (DC # 1047629)
  Greenfield, IN 46140                          Christopher C. Pagliarella (DC #273493)
  (317) 439-0541                                The Becket Fund for Religious Liberty
                                                1919 Pennsylvania Ave. NW Ste. 400
                                                Washington, DC 20006
                                                (202) 955-0095
                                                (202) 955-0090 fax
                                                lgoodrich@becketlaw.org

                                Attorneys for Defendants




                                            6
Case 1:19-cv-04291-RLY-TAB Document 107 Filed 04/28/21 Page 7 of 7 PageID #: 811




                            CERTIFICATE OF SERVICE

    I certify that a copy of the foregoing was served upon the following on April 28,

 2021, by this Court’s electronic filing system:


    Mark W. Sniderman
    Findling Park Conyers Woody & Sniderman, P.C.
    151 N. Delaware St., Suite 1520
    Indianapolis, IN 46204
    Tel: (317) 361-4700

    David T. Page
    Henn Haworth Cummings & Page
    1634 W. Smith Valley Road, Suite B
    Greenwood, IN 46142
    Tel: (317) 885-0041

    Adrianne Spoto
    Bradley Girard
    Richard B. Katskee
    Americans United for Separation of Church and State
    1310 L Street NW, Suite 200
    Washington, DC 20005
    Tel: (202) 466-3234


                                         By: /s/ Luke W. Goodrich
                                         Luke W. Goodrich (DC # 977736)
                                         Daniel H. Blomberg (DC # 1032624)
                                         Joseph C. Davis (DC # 1047629)
                                         Christopher C. Pagliarella (DC # 273493)
                                         The Becket Fund for Religious Liberty
                                         1200 New Hampshire Ave NW
                                         Suite 700
                                         Washington, DC 20036
                                         (202) 955-0095
                                         (202) 955-0090 fax




                                            7
